Title: From Benjamin Franklin to Jacques Barbeu-Dubourg, 27 March 1773: extract
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


Londres, 27 Mars 1773
Je compte que notre Poke-Weed est ce que les Botanistes appellent PHYTOLACCA. Cette plante porte des bayes grosses comme des pois: la peau en est noire, mais elle contient un suc cramoisi. C’étoit ce jus évaporé au soleil en consistence d’extract que l’on employoit. Il causoit beaucoup de douleurs, mais on disoit que quelques personnes en avoient été guéries. Je ne suis pas assuré des faits: tout ce que je sçais, c’est que le Docteur Colden en avoit bonne opinion.
